Case 9:20-cv-80130-AHS Document 1 Entered on FLSD Docket 01/28/2020 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA
                            WEST PALM BEACH DIVISION

                          Case No. _____________-CV-_________
         (case removed from the County Court of the Fifteenth Judicial Circuit in and for
                                 Palm Beach County, Florida,
                     Uniform Case No. 50-2019-SC-020992-XXXX- MB)


 ELMIRAH REID, an individual,

               Plaintiff,

 v.

 OCWEN LOAN SERVICING, LLC,

             Defendant.
 __________________________________

             DEFENDANT OCWEN LOAN SERVICING, LLC’S NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1441 & 1446, Defendant PHH Mortgage Corporation (“PHH”) as

 successor by merger to named defendant Ocwen Loan Servicing, LLC (“Ocwen”)1 gives notice of its

 removal of this action from the County Court of the Fifteenth Judicial Circuit in and for Palm

 Beach County, Florida, where it is now pending, to the United States District Court for the

 Southern District of Florida, West Palm Beach Division. Defendant states the following as

 grounds for this removal:

        1.     Defendant is the only defendant in a civil action filed December 12, 2019, in the

 County Court of the Fifteenth Judicial Circuit in and for Palm Beach County, Florida, Uniform

 Case No. 50-2019-SC-020992-XXXX- MB, styled Elmirah Reid v. Ocwen Loan Servicing, LLC.



 1
   Ocwen Loan Servicing, LLC no longer exists as a standalone entity, having been merged into
 another wholly owned subsidiary of Ocwen Financial Corporation in or around June 2019. Its
 successor-in-interest for purposes of this action is PHH Mortgage Corporation, which assumed
 certain obligations from Ocwen. Any references to Ocwen herein includes PHH.
                                                1
Case 9:20-cv-80130-AHS Document 1 Entered on FLSD Docket 01/28/2020 Page 2 of 4



 Copies of all the process, pleadings, and orders served upon Defendant, as well as copies of all

 such documents contained in the clerk’s records from the state court action, are attached as Exhibit

 A.

        2.      Defendant was served with process in this action on December 30, 2019. See Ex.

 A, Return of Service. This removal is therefore timely under 28 U.S.C. § 1446(b), since Defendant

 filed this notice less than thirty days after formal service. See Murphy Bros., Inc. v. Michetti Pipe

 Stringing, Inc., 526 U.S. 344, 347–48 (1999).

        3.      This action could have been brought originally in this Court under 28 U.S.C. § 1331

 because it arises under federal law. The face of Plaintiff’s complaint presents a claim under the

 Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692 et seq. See Ex. A, Compl. ¶¶ 30-35 (Count

 1).

        4.      Because the complaint falls within this Court’s original federal question

 jurisdiction, this action has been properly removed under 28 U.S.C. § 1441(a)–(b).

        5.      The United States District Court for the Southern District of Florida, West Palm

 Beach Division, is the appropriate court for filing a notice of removal from the County Court of

 the Fifteenth Judicial Circuit in and for Palm Beach County, Florida, because this District and

 Division embrace the County Court of the Fifteenth Judicial Circuit in and for Palm Beach County,

 Florida—the forum in which the removed action was pending. See 28 U.S.C. §§ 89(c) & 1441(a).

        6.      Pursuant to 28 U.S.C. § 1446(d), Defendant will file a copy of this notice of

 removal with the Clerk of the County Court of the Fifteenth Judicial Circuit in and for Palm Beach

 County, Florida, and will serve it on Plaintiff.

        Defendant prays this Court will make any and all orders necessary to effect the removal of

 this action from the County Court of the Fifteenth Judicial Circuit in and for Palm Beach County,



                                                    2
Case 9:20-cv-80130-AHS Document 1 Entered on FLSD Docket 01/28/2020 Page 3 of 4



 Florida, and will prepare the true record of all proceedings that may have been had in the state

 court.

 Dated: January 28, 2020

                                         Respectfully submitted,


                                          s/Diana N. Evans
                                         Diana N. Evans (Fla. Bar No. 98945)
                                         Dnevans@bradley.com
                                         Bradley Arant Boult Cummings LLP
                                         100 North Tampa Street, Suite 2200
                                         Tampa, FL 33602
                                         P: (813) 559-5500
                                         F: (813) 229-5946

                                          Attorney for PHH Mortgage Corporation
                                          as successor by merger to named
                                          defendant Ocwen Loan Servicing, LLC




                                                3
Case 9:20-cv-80130-AHS Document 1 Entered on FLSD Docket 01/28/2020 Page 4 of 4




                                    CERTIFICATE OF SERVICE

            I hereby certify that on January 28, 2020, I electronically filed the foregoing with
    CM/ECF, which will send notification to all counsel of record. I have also served a true and
    correct copy of the foregoing on the following counsel via email and U.S. Mail:

                  Young Kim, Esquire
                  CONSUMER LAW ATTORNEYS
                  2727 Ulmerton Road, Suite 270
                  Clearwater, FL 33762
                  Phone: (877) 241-2200
                  Fax: 727-623-4611
                  service@consumerlawattorneys.com
                  ykim@consumerlawattorneys.com
                  Attorneys for Plaintiff

                                                s/Diana N. Evans
                                                Attorney for PHH Mortgage Corporation as
                                                successor by merger to named defendant Ocwen
                                                Loan Servicing, LLC




                                                 4
